DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-13 rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  In the instant case, claims 1, 3, and 6-13 each positively recite the user’s trunk. Applicant should claim functional relationships only (e.g. “a frame configured to be fixed to the trainee’s trunk”). The remaining claims are rejected for depending from a rejected parent claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fung (US 2019/0209891). 

Fung teaches regarding claim:

1. A walking training system comprising: a harness attached to a trainee's trunk (harness 420 of FIG 4 described in [0061] as taking one of any number of forms from belt, to clothing, to a climbing harness, to a backpack); a first pulling unit configured to apply a pulling force to the harness from a first direction along a horizontal direction; a second pulling unit configured to apply a pulling force to the harness from a second direction along the horizontal direction (tethers 530 (alternative to 410 per [0063]-[0065])), with winding mechanisms (tethers retracted/extended by winding per [0064]) ; and a control unit configured to control the first and second pulling units (smart phone/device control – see [0063]).

2. The walking training system according to Claim 1, wherein the first and second pulling units are configured to always apply the pulling forces while the trainee is walking (configured to pull/position the user as discussed in [0063] – keeping the user centered would also satisfy this claim)).

3. The walking training system according to Claim 1, wherein the harness comprises: a frame fixed to the trainee's trunk (one of the harness embodiments, such as a user’s shirt or a climbing harness); and an attaching member to which the first pulling unit and the second pulling units are attached (clips per [0061]), wherein a position of the frame relative to the attaching is variable in an up/down direction (by adjusting the position of the clips relative to the chosen harness).

4. The walking training system according to Claim 1, further comprising handrails disposed on right and left sides of the trainee, wherein the first and second pulling units are attached to the handrails (see Figs 3 and 4).

5. The walking training system according to Claim 1, wherein the first and second pulling units apply the pulling forces from a position lower than the trainee's height (as seen in FIG 3).

6. A walking training system comprising: a harness attached to a trainee's trunk; a first pulling unit configured to apply a pulling force to the harness from a first direction; a second pulling unit configured to apply a pulling force to the harness from a second direction; and a control unit configured to control the first and second pulling units (all as discussed above), wherein each of the first and second pulling units comprises: a wire attached to the harness (wire/tether 530); a winding mechanism configured to wind the wire so as to apply the pulling force to the harness (winding axle per [0064]); and a converter configured to convert an orientation of the wire (hardware arrangement 600 with converter/rotating joint 611 usable with the tether 410/530 per [0064]), wherein a direction of the wire from the converter to the harness is closer to a horizontal direction than a direction of the wire from the winding mechanism to the converter is (this is arbitrary and very broad– a horizontal direction could be defined anywhere in space around the Fung device, including as claimed).

7. A walking training system comprising: a harness attached to a trainee's trunk; a fixing member fixed to a position near the harness (clip discussed above); a first pulling unit attached to the fixing member (via the tether) and configured to apply a pulling force to the harness from a first direction; a second pulling unit attached to the fixing member and configured to apply a pulling force to the harness from a second direction; and a control unit configured to control the first and second pulling units (as discussed above – see FIG 4).

8. A walking training system comprising: a harness attached to a trainee's trunk; a fixing member fixed to a position near the harness; a first pulling unit configured to apply a pulling force to the harness from a first direction; a second pulling unit configured to apply a pulling force to the harness from a second direction; and a control unit configured to control the first and second pulling units, wherein each of the first and second pulling units comprises: a wire attached to the harness; a winding mechanism configured to wind the wire so as to apply the pulling force to the harness (all as discussed above); and the wire (tether) from the winding mechanism is attached to the harness with the fixing member (clip) interposed therebetween (winding axle -> clip -> harness as discussed above).

9. The walking training system according to Claim 1, wherein an attaching position where the first pulling unit or the second pulling unit is attached to the harness is adjustable in a circumferential direction of the trunk (by repositioning the clips around the circumference of the user).

10. A method of operating a walking training system, the walking training system comprising: a harness attached to a trainee's trunk; a first pulling unit configured to apply a pulling force to the harness from a first direction along a horizontal direction; and a second pulling unit configured to apply a pulling force to the harness from a second direction along the horizontal direction, the method comprising: applying a first pulling force exerted by the first pulling unit; and applying a second pulling force exerted by the second pulling unit together with the first pulling force (as discussed above and seen in FIGs 3-4).

11. A method of operating a walking training system, the walking training system comprising: a harness attached to a trainee's trunk; a first pulling unit configured to apply a pulling force to the harness from a first direction; and a second pulling unit configured to apply a pulling force to the harness from a second direction, wherein each of the first and second pulling units comprises: a wire attached to the harness; a winding mechanism configured to wind the wire so as to apply the pulling force to the harness; and a converter configured to convert an orientation of the wire, wherein a direction of the wire from the converter to the harness is closer to a horizontal direction than a direction of the wire from the winding mechanism to the converter is, the method comprising: applying a first pulling force exerted by the first pulling unit; and applying a second pulling force exerted by the second pulling unit together with the first pulling force (all as discussed above).

12. A method of operating a walking training system, the walking training system comprising: a harness attached to a trainee's trunk; a fixing member fixed to a position near the harness; a first pulling unit attached to the fixing member and configured to apply a pulling force to the harness from a first direction; and a second pulling unit attached to the fixing member and configured to apply a pulling force to the harness from a second direction, the method comprising: applying a first pulling force exerted by the first pulling unit; and applying a second pulling force exerted by the second pulling unit together with the first pulling force (all as discussed above).

13. A method of operating a walking training system, the walking training system comprising: a harness attached to a trainee's trunk; a fixing member fixed to a position near the harness; a first pulling unit configured to apply a pulling force to the harness from a first direction; a second pulling unit configured to apply a pulling force to the harness from a second direction; and a control unit configured to control the first and second pulling units, wherein each of the first and second pulling units comprises: a wire attached to the harness; a winding mechanism configured to wind the wire so as to apply the pulling force to the harness; and the wire from the winding mechanism is attached to the harness with the fixing member interposed therebetween, the method comprising: applying a first pulling force exerted by the first pulling unit; and applying a second pulling force exerted by the second pulling unit together with the first pulling force (all as discussed above).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARRETT K ATKINSON whose telephone number is (571)272-8117. The examiner can normally be reached 0800-1800 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784